Earl Warren: William T. Graham, et al., Petitioner, versus John Deere Company of Kansas City, et al. Mr. Gold, you may proceed.
Orville O. Gold: Mr. Chief Justice, may it please the Court. The patent before this Court in this case generally referred to as the Graham '798 patent because there was another Graham patent that was cited against us just prior to Graham's patent. This patent has been held valid twice in the Fifth Circuit Court of Appeals. In the second case before the Fifth Circuit, the same prior art was considered as was considered by the Eighth Circuit and the case has been brought here by certiorari. The record on page 15 had a stipulation and it was -- number 7, it's stipulated that this prior art was the same in the Fifth Circuit and the Eighth Circuit. With the same prior art before the two circuits, it necessarily made -- means then that there is a clear difference between the circuits as to their test of patentability or the requirements for patentability. Of course, this brings us to Sections 101, 102 and 103 with the Patent Act of 1952. The question primarily is then whether the Eighth Circuit applied the proper test the requirements for patentability when they substituted their judgment to that of the trial court, reversed the trial court and held the '798 patent invalid. Respondents in their brief on page 27, suggests that petitioners are argument at Section 103 established a statutory test to patentability. It changed existing law. We don't quite say that. But we do say that it changed the law as applied by the Eighth Circuit and we think the Eighth Circuit is wrong in their test and have been for many years. A few brief comments regarding to the statute since 1790 Congress has enacted the Patent Laws. And the first one was entitled an Act to promote the progress of useful arts and in that Act and all subsequent patent statutes until 1952 Act they had statutory requirements for patentability have now the end-utility. There was no other statutory requirement since the early 1952 Act. However, this Court in 1850 in the Hotchkiss versus Greenwood applied as a requirement of patentability that the invention be more than they worked over the mechanic in the art. In other words, in addition of being new and useful it had to involve a greater degree of skill and ingenuity than that possessed by the ordinary mechanic acquainted with the business. Down through the years this same rule has been applied with this Court with some verbal variance. There's been associated comments in the different opinions and I believe that some of these comments have been taken up by the lower courts and thereby had departed from what this Court has been holding. We say the Eighth Circuit is one that has been doing this. Even prior to 1952, the Eighth Circuit took position that this Court had raised the standards of originality necessary to sustain patents. In the record, in this case before in the Court on page 925 the Eighth Circuit in its opinion stated this Court has adhered to the position that since Cuno Engineering Corporation versus Automatic Devices Corporation the amount of originality and ingenuity over and beyond now the -- and utility which will constitute invention necessary to sustain a patent for a combination of old elements such as we have here in a crowded art has increased. We also reported from another case in the Eighth Circuit and the part of that quotation they said, “The Supreme Court as we think raised the standards of originality necessary to sustain patents for improvements such as those involved in the instant cases regardless of their usefulness or commercial success.”
Hugo L. Black: -- I understand you that in the beginning it might have been just, don't do it. If you could state what state succinctly what you claim proper standard is and what change you claim the Eighth Circuit has made in the standards?
Orville O. Gold: Yes, sir. I can do that Mr. Justice Black by referring to that decision which I was going to do. On page 930 of the record, there is a quotation from the Eighth Circuit case a General Browns Corporation versus --
Byron R. White: Is that in volume 5?
Orville O. Gold: Yes, sir.
William J. Brennan, Jr.: Volume 5?
Orville O. Gold: Yes sir, Volume 5 of the record. They bring in together --
William J. Brennan, Jr.: (Inaudible)
Orville O. Gold: 930, Mr. Justice Brennan. The bringing together of old elements in a mechanism involving no new principle to produce an old result, however, skillfully done even though the result marks in advance and efficiency and utility is but an exercise of mechanical skill and not convention. Now, I answered your question Mr. Justice Black.
Hugo L. Black: Now that is the one you claim is wrong?
Orville O. Gold: Yes, sir. My point is that they have said that it has to produce a new result in order to be patentable. I don't think that this Court in any of its decisions has ever said that it had to produce a new result. It has mentioned function, new function or different function but never has this Court requires that a patent produce a new result. The Eighth Circuit in effect is saying that if an improvement, a different arrangement of parts, a given operation produces the same result then automatically it's obvious to anyone's skilled in the art or having ordinary skill in the art. We say that is wrong. We say that an invention can be made in a device that produces the same result as another older device and still involve a different structure and be patentable.
Potter Stewart: You say that Mr. Gold that because of the decisions of this Court or because of Section 103 of the Act or because of both?
Orville O. Gold: Mr. Justice Stewart, I say that we can do that with both.
Potter Stewart: What do you (Voice Overlap) --
Orville O. Gold: I think that you will find in all three of the cases that you have here before you today that the briefs of all the parties have not been greatly in cont or -- in dispute here.
Potter Stewart: It seems the basic agreement largely as an (Inaudible) --
Orville O. Gold: Yes, sir. That primarily this Court has held that in order to be patentable you have to be beyond the ordinary skill of the man in that art. Some of the wording has been beyond the skills of the colleague. We think that the statute in effect has the same test of patentability.
Potter Stewart: That's to say, I gather Mr. Gold that however phrased, the statute indicates to include the old Hotchkiss case, is that correct?
Orville O. Gold: Yes, sir. And I think that in the Cuno case, the AP case, all of the cases before this Court since the Hotchkiss case as Time really had the same basic holding that it had to be non-obvious in order to be patentable. And that's -- we are being -- it were that and I think that everyone of the parties before this Court in these cases are in agreement with that as I read the briefs I read all of them. I do say, however, that the Eighth Circuit is one of the departures that were referred to by Congress in their reports in connection with the statute when they said that they hoped that the statute particularly Section 103 would bring rare uniformity and reduce these departures that had occurred before. We say that the Eighth Circuit has departed and set up there own standard. They have in effect placed additional conditions on the statute and we don't think the Eighth Circuit can do that. They have not followed this Court or have they followed the statute. They have not even applied the statute in connection with our case. They pay lip service to the statute but when it comes right down to what they have said in their decision, all they have said is that the finding of the trial court was that we had an improved functional result and this was not a new result and therefore, the Court had not applied the stricter standards of the Eighth Circuit and so the patent was automatically invalid in that search. In order to bolster their opinion, they took the position at even assuming the trial court's findings that valued a significant difference or a new result that they still felt it would be obvious. He made the statement that they were making that assumption on page 931 of the record. I will read the first four lines of the paragraph starting on that page. Furthermore, even assuming that the trial court's findings of a quote, “a slight but significant difference in the flexing of the forward portion of the shank that is not found in the prior art,” can be construed as finding a new result. And then they went on to discuss the case and say that this was an erroneous finding at the lower court. However, I want to call your attention to the fact that after they had discussed what the case and what the structure did. That they then concluded from that assumption that it might provide a new result. Well, perhaps more efficient, the inversion of the parts so as to allow the shank to flex downwardly away from the plate above it did not bring about a significant new or different result and would have been obvious to a person having ordinary skill in the art. We think that probably made an assumption that was a new result they turn right around and said, his stewardess and provided new results so it's obvious and that's all they did in their test in which they were applying with that assumption. It is our position that the Eighth Circuit has applied a standard or test in the requirements of patentability that they have set up themselves. It is stricter than anything that this Court has ever applied. It does not comply with a statute and that this Court didn't get supervisory authority should reverse the Court on that point and didn't help to bring out more uniformity under these decisions on patent cases.
Potter Stewart: Has the Eighth Circuit expressed their view on -- I don't believe it did in this case but has it expressed a view as to the effect to the 1952 Act on the existing patent case law?
Orville O. Gold: Yes, sir. In some of their cases they have made indications that they felt that the statute made no change and in each of their decisions they've cite the Cuno case and the AP case as according to their standard. I say that they have gone beyond those two cases. If they had applied merely to what had been held in the Cuno case or the AP case then they would have said that if it was beyond the calling of the person's skill in the art at the time of the invention it would be obvious but they wouldn't say it had to provide a new result because neither of those cases say that.
Potter Stewart: There is not involved in this case is there, the final sentence of Section 103?
Orville O. Gold: No, sir. The final sentence refers only to the manner in which the invention was made. There's nothing in the record in this case to indicate how it was made when it was quickly or whether it involved a long time of experimentation.
Tom C. Clark: Your patents on an (Inaudible)?
Orville O. Gold: Yes, sir. Mr. Justice Clark.
Tom C. Clark: Improvement of a -- in order to might not be -- in getting caught in their office and things that --
Orville O. Gold: Yes, sir. I will go into that. I want to make one more comment on the statute in the Eighth Circuit and I'll go right into the trial court. I want to call attention to the fact that in the last 15 years, the Eighth Circuit has considered approximately 40 patents and all those 40 it has sustained the validity of only six and each of those six, there was a trial court finding of a new result. I think that the Eighth Circuit has been consistent throughout all these years even prior to the statute of knocking down patents if they did not provide a new result.
Potter Stewart: How far had they gone of course carried to a ridiculous extreme that would mean if the -- I supposed the electric light was not a patent because previously that electric light gives light and so the kerosene lamps?
Orville O. Gold: Mr. Justice Stewart, I think we'll have to say that in this application we're talking about structures wherein they are made up of a combination of old elements.
Potter Stewart: It's confined to a combinat --
Orville O. Gold: Yes sir.
Potter Stewart: -- mechanical combination of patents made up of all old elements.
Orville O. Gold: Yes, sir.
Potter Stewart: The doctrine of the Eighth Circuit.
Orville O. Gold: Yes, sir. I don't -- I'm not suggesting that it would apply to any other situation.
Potter Stewart: I see.
Orville O. Gold: And that is the situation in our case.
Hugo L. Black: May I ask you one other question (Inaudible) -- you stated as I understand it that if the Court would charged a jury to try the patents to -- that the quotation you gave from the opinion 930 would be an improper instruction that wouldn't give the correct standards. And do you have anywhere in writing of -- when you've given it succinctly what you say would be a proper charge instead of that far standard?
Orville O. Gold: Mr. Justice Black, I don't know that I would have anything in writing. I won't be (Voice Overlap) --
Potter Stewart: Section 103, wouldn't that be a proper charge to the jury?
Orville O. Gold: Yes, sir. I think it would Mr. Justice Stewart. It's a question of whether or not the invention when it was made would have been obvious to a person having ordinary skill in the art. That is what the statute says. I think that is a different way of saying exactly what this Court has held in the Hotchkiss case and in the --
Hugo L. Black: In which case?
Orville O. Gold: Hotchkiss versus Greenwood.
Hugo L. Black: Yes.
Orville O. Gold: And all --
Hugo L. Black: In an early case?
Orville O. Gold: Yes, sir. And I think it's the same thing that Mr. Justice Douglas said in the Cuno case that it had to be beyond the skill of the calling at the time of the invention.
Hugo L. Black: Now, when they thought -- when they -- that's tried before the jury or the court without a jury and goes up to the appellate court in passing on it, what does that court, this -- that -- can that Court just say, "We find and it does not meet the standard." They were wrong if the evidence didn't support it. And therefore we set them aside. That would be the final standard you would suggest?
Orville O. Gold: Yes, sir. Of course, Mr. Justice Black the way your question was worded I think it might be a question of whether or not this was a matter of law or a matter of fact. I think that the final decision as to whether or not it involves patentability is a question of law and so if there was a question of law that was applied by the trial court or by the jury I think that that could be reversed by the Appellate Court.
Speaker: In other words what you're saying that the clearly erroneous rule is not a limitation upon the power to review in a patent case on the issue of non-obviousness.
Orville O. Gold: On the issue as to patentability Mr. Justice Harlan I think that there are facts that have to be considered in arriving at the conclusion. I think that the actual decision as to whether or not it is a valid patent is a conclusion of law.
Hugo L. Black: In other words (Inaudible) -- your position here, the final or when you have subsidiary crimes and when you get down to the ultimate question of whether it's tangible that is the true question of law?
Orville O. Gold: Yes, sir. Of course, there are questions of facts that definitely should be considered in arriving at that conclusion. I think that in this case if the Court of Appeals in their decision have fairly reversed it on a question of law that the trial court did not apply the standard, the strict standard that they admittedly apply in their cases and therefore did reverse it. The trial court did not find a new result. Now I would like to go into the patent. I had hoped to use some easels to point this out but I decided that it would be difficult to see it and so if I may I would like to refer to the record particularly volume three in page 577 shows some drawings of our patent that was in suit. We say that the Eighth Circuit did not actually give consideration to this patent. The structure was new. The respondents admitted in their brief on page 28 that the particular arrangement of the elements shown in the '798 patent was not shown in the prior art. The '798 structure had utility. There was a Jeff Roy clamp, I think it's Exhibit C which was held to infringe in an earlier suit and it was stipulated that it was a commercial success. That was stipulation number four in the record page 14. So there's no dispute that a structure such as these clamps and the respondent's clamps also were successful. They were useful. So there we come primarily to a question as to the obviousness of the structure. In a -- talking about that I would like to comment first on the problem involved. In the wheat countries they do what they call chisel plowing. These are frames matted on wheels that have big shanks that go back and rip open the ground. Originally, where there was not much rocks they had the front end of the shank which if you please is about 2 inches wide and three-quarters to an inch thick. They were held immobile on the frame but they would rip through the ground and there were some flexibility in the shank back behind a framework. There's no difficulty when there was no rocks but when these cut valves are moved into the rocky erritory the glacial country up in North Dakota and Montana, South Dakota, those valves were torn up. When you move a plow at maybe 6 miles an hour across the ground ripping down deep in the ground and it catches onto a rock its immobile, something has to give and it's going to be the plow. So, there was an effort made to try to eliminate the breakage. Our client Mr. Graham did arrive at a structure that solved their problem. That was the '811 patent as we call it. Then he wasn't satisfied, he continued his efforts and made the '798 patent. This '798 patent as shown in the -- particularly in Figure 2, 1 and 2 of the drawings on page 577, is a --
Hugo L. Black: Page 577.
Orville O. Gold: Yes, sir, Justice Black
Speaker: (Inaudible)
Orville O. Gold: That is rather unusual structure. That was a complete change from anything that had been done before in the way of knotting the (Inaudible) with plates and absorb all the shock that would happen when you struck a rock. The structure has a member that's fixed to the frame. Under that there is a hinge like member, it's pivoted to this fixed member and mounted on that hinge member is a shank of the plow. The only connection between the shank and this hinge member is a bolt at the forward end at the place of the hinge and the shank is coming back behind it, you can see here the -- forward in is a bolt. That leaves the shank free to move relative to the plate.
Potter Stewart: Which is the bolt on -- in Figure 1? What's this -- not how --
Orville O. Gold: That picture Justice Stewart, look at Figure 2 right at -- they forward in, which would be at the right hand side of the drawing, Number 55 refers to the bolt.
Potter Stewart: 55?
Orville O. Gold: 55 (Voice Overlap) --
Potter Stewart: And where does it appear in Figure 1?
Orville O. Gold: It still at -- the left hand end of the figure towards the north part of the figure. Its -- a bolt right -- they forward in or right inside.
Potter Stewart: I see.
Orville O. Gold: Maybe I can help to show it by showing a chart. Here is the bolt. The green member is the hinge plate. It's hinged on the blue pivot. The shank is colored in pink. Now, when you -- there is a bolt, a spring bolt at the forward end. It has a spring that tends to urge the shank and the plate up against the fixed member and that's what we have referred to as home based position Normal plowing would have the point of the plow in the ground and the spring hold this forward end up against the plate. Now, if you hit hard spots in the ground there's going to be a tendency for the plate to hinge downwardly and it will cause the spring here, this Number 65 to compress. That allows the -- an opening you might say of this hinge member. That will occur and there would be some flexibility in the shank some bending back behind the plant. The main thing is when the point of this plow hits the rock. When that hits a rock it's going to have to move up to go over the rock and that can be done as the hinge is down here compressing the spring and that will help to jump over this rock. If it doesn't completely jump, with the compression of this spring and the bending of the shank then you can still have damage and shock. Now, our structure is such that when it's -- in move -- hinging it up it will flex down in this portion of the shank below that plate member. That is the flexibility that we say, it's different than anything that was ever made in the prior structures.
Tom C. Clark: How they do in the structures?
Orville O. Gold: In a patent in 1883, Mr. Justice Clark. It was a Rick's patent. There was also in the same year a Cob patent and it was -- in our judgment the same structure that was later made by Glencoe. And you will hear the respondents say that all we have done is turn over the shank and this hinge plate that in effect is the difference. In the Glencoe structure, the shank is above the plate but in such a way that the -- (Inaudible) -- in such a way that the -- when it flexes or when it swings up, the shank will be against the plate and it will tend to push it against it and keep it from flexing. It will hold down solid so all the stress is back behind the plate that gets then into a position such as we had with the fixed clamps where this excessive bending in the back will cause stress and break each of the shanks, be -- bend beyond the elastic limit. They do have some bending above the shank but -- if Your Honor please, there is a sketch in Volume 3 of the record, that would be plaintiff's Exhibit W on page 653. That will go -- that would tend to show a form of what would be similar to Rick's, Glencoe, and those prior patents. That particular sketch was a rough sketch to show an idea of what would happen with the old structures and in those -- when it swung down the stirrup or loop that goes over the shank forms a fulcrum. Now, and it forces up on the left of the drawing in the rear of the clamp, it tends to force forward end of the shank down against the plate of the hinge as it force it down, the bending is back at the rear of the clamp so you have all of the excessive bending at that point. I would like to reserve some for rebuttal sir.
Earl Warren: You may. Mr. Morris.
S. Tom Morris: Mr. Chief Justice and members of the Court. Let me answer quickly to our three statements that were made before we commence the formal presentation of our case. A question was asked to Mr. Gold concerning the test applied in the Eighth Circuit and he read a statement from the opinion of the Eighth Circuit wherein the Eighth Circuit disapproved a rule which would find invention for mere improvement as long ago as 1876. This Court in Reckendorfer versus Faber said, "Perfection of workmanship however much it may increase the convenience extend the use or diminish expense is not patentable. That has been think a consistent rule in this Court from that day to this."
Potter Stewart: But he was talking about something else, he was talking about perfection of workmanship.
S. Tom Morris: Well, the question asked if perfection of workmanship improvement, increase of efficiency, economy, those things this Court has always said are not enough --
Potter Stewart: Well, if all you have --
S. Tom Morris: -- in (Voice Overlap) case --
Potter Stewart: -- is protection of workmanship.
S. Tom Morris: Alright.
Potter Stewart: But that's beginning with the answer.
S. Tom Morris: Now, then we will come to the answer of that specific question by analysis. My point here is to show that it has long been the rule of this Court that mere perfection of workmanship mere improvement, mere increased deficiency or economy is not enough for patentability. Now, then another remark counsel made which I would like to answer specifically before turning to the body of the case, I believe, he stated that he did not contend that 10 -- Section 103 changed the law and it's rather difficult to understand that statement when at page 23 of the brief he says, "Congress in Section 101, 102, and 103 of the Patent Act of 1952 provided a statutory definition under requirements of patentability." This was a change from the standards of invention of the judicial opinions expressed from the decades immediately preceding the Patent Act of 1952. The Patent Act was expression of the clear intent by Congress to return or restore the old requirements laid down in Hotchkiss versus Greenwood. My point simply is and I believe we have traced it in chronological order through the brief that since Hotchkiss versus Greenwood right straight down through the last expression of this Court in A&P the rule has been to determine patentability in a combination of old elements case. The question they rule has been or the question has been whether or not the combination amounts to an advance beyond that which would be expected of a person having ordinary skill in the art. And I say that the Court if that's exactly what Section 103 says, there isn't there maybe some change in the language of it but there cannot be any change in the meaning of it. I think all of the circuits with the exception of the Second Circuit and two decisions by Justice Learned Hand have reached that conclusion and I believe that in following the history of it the position is irrefutable that that is what Section 103 means. That's what Congress said in the Committee Reports and with one or two exceptions.
Byron R. White: Well, Mr. Morris how about the Eighth Circuit's test, let's assume the Eighth Circuit haven't said that the test where there's an old -- with the combination of old element is whether a new result is produced.
S. Tom Morris: I don't think the Eighth Circuit has said that --
Byron R. White: I didn't -- I did --
S. Tom Morris: -- necessarily, Your Honor.
Byron R. White: I didn't say it did. I said assume it did, is that wrong?
S. Tom Morris: Let me address that very specific problem because it's an excellent question. Its -- it gets us down to the heart of the problem. Now, we can free the test any way we want to when you come to apply to specific factual situations. As the Court said, as Mr. Justice Jackson said in A&P case, Mr. Justice Douglas said in his concurring opinion there, as was said in several of the cases prior to that time, when you come to a combination situation where there is nothing new, there is no new element, no new mechanical element and all that is new if there is anything new is merely in the arrangement, the particular combination of those mechanical elements. Then, how do you determine whether or not it is above and beyond the expected skill the ordinary man having normal expected capacity in the industry. And this Court has said when you come to that situation in Lincoln Engineering for example it said it's not enough if all it does is produce an old result in a more efficient way. And in A&P it said, "Only, only in that type of case can it amount to invention? Can it be an advance beyond the expected skill of the art if it does produce some new unexpected or surprising result or consequence, some new unexpected or surprising function of a part or combined functions of parts?" That's what the Eighth Circuit is saying. It is merely saying the same thing this Court said in A&P.
Byron R. White: So obviousness is a -- obviousness to the one test of obviousness is whether if there's a new result or not.
S. Tom Morris: One test of obviousness as applied to this narrow area, a narrow area of a combination of old elements. And if it does produce a new unpredictable, unexpected consequence then it may amount to invention.
Byron R. White: Even if --
S. Tom Morris: I think that's all the Eighth Circuit is saying.
Byron R. White: Even if the -- even if the new arrangement is, let's say obvious.
S. Tom Morris: Well, you would have a good question there, if the arrangement was obvious and that might be true, that's not --
Byron R. White: It might produce a very new result.
S. Tom Morris: It might produce a new result. For example I think in one of the cases coming half (Inaudible) at least there is certainly a contention on the part of the patentee that while there wasn't -- while the arrangement might have been obvious the result was wholly unexpected and even unexplainable. The experts don't even know and it may be, I don't know the record in that case.
Byron R. White: Yes, but producing --
S. Tom Morris: It may be that that's --
Byron R. White: -- producing a new result is different from producing a non-obvious result?
S. Tom Morris: Is it? Is non-obvious anything different from new?
Byron R. White: Well, the Act seemed to treat new and obvious as different?
S. Tom Morris: Does that -- does the -- do the words which were used in defining it really mean anything? Do they really get us any closer to solving the issue in the given case of whether or not this is an advance beyond the expected skill of the calling which entitles a person to a statutory monopoly?
Speaker: (Inaudible)
Potter Stewart: Are you suggesting that novelty and the invention are the same thing?
S. Tom Morris: Synonymous? Not by any means, Your Honor. Certainly there can be something noble in this case. We have no hesitation in saying it that the '798 arrangement is noble in the sense that you can't find a picture of it in the prior art. There are some different little arrangements which are spelled out with picture words in the claims. And consequently since you can't point to another patent which shows it precisely, it's noble in the sense as defined in Section 102 of the statute, we don't challenge that.
Potter Stewart: I want to be sure that I understand your answer to my Brother White's question. He said that assuming that the Eighth Circuit unambiguously had explicitly said that a -- one of the distinct, discrete requirements of patentability is that the in the case of a mechanical combination patent of all elements is that the device produce a new result, is that as -- would you say that's a correct statement of the law?
S. Tom Morris: I would say that is more narrow perhaps than is necessary to state the rule of law. Now, I think that is precisely what this Court said in A&P.
Potter Stewart: Well, now you don't -- I can't find that at least in the statute in Section 101, Section 102 or Section 103 and earlier you told us that the statute codified the case laws.
S. Tom Morris: Well, it's a matter of trying to apply the basic test to the specific property. The broad and basic test is they expected something beyond the expected skill of the calling as it's been stated in the case --
Potter Stewart: Well, but --
S. Tom Morris: -- all the way through or as stated in the statute, non-obvious. Now then --
Potter Stewart: Well, those are two different -- to me those have two different meanings, those two phrases for something which produces a new result and something which was not obvious. They may or may not overlap in any given patent.
S. Tom Morris: Well, that is entirely true. I think that's -- may be a correct statement as applied to a specific case. As Mr. Justice White posed a question a moment ago, you may have a situation where you could say that the arrangement would have been obvious to one having skill in the art yet the result was unexpected. That might be true. In another situation, it might be possible to say that the arrangement or the combination would be unobvious though it's rather difficult for me to imagine a case of that kind where you have -- where you're dealing with everyday stock of mechanical elements. Now, if I may, let me turn the Court's attention to the patent here in issue. I know that this patent is not of any great national significance yet, nevertheless, these questions must be decided in the context of the facts and the patents before the Court. Let's see what happened here. Let's see what the problem was and what was done. Now, let's eliminate a little chat to before we start. This is a spring clamp for attaching the shank of a ground working tool to the frame of a plow so that it may pivot under forces from rocks or other obstructions in the soil and return to operating position by means of a spring. Now, in a simple language that's all it is. Now, the first thing I want to make absolutely clear is that's not new with this fact. That goes back, that business of a spring clamp or (Inaudible) resiliently attaching a shank to a -- to the frame of a tool is at least since 1875 that goes back at least that far. There's not any new plowing result here. This is a chisel plow, chisel plow is a -- in a modern sense at least go back to 1935, spring clamps or chisel plows at least go back to 1946 or 1947. So this didn't bring about a new plowing result. It was not a new idea on a mounting of a shank. It was not a new spring clamp or a chisel plow. None of those broad things were present here or accomplished here. And in order to define anything inventive or that might even approach inventiveness in this case. We have to come down to the elements that are involved in their arrangements and their accomplishments. Now, here again let's eliminate chat. It is conceded and found that every single mechanical element here is old and that couldn't be -- there couldn't be any question about that to at least 75 years old in this particular art. There isn't even any contention or could there be any contention here that this was the first time all of these elements had been confined in a spring clamp or a chisel plow because that had all been done by Mr. Ralph in the Glencoe clamp at least 2 years earlier than Mr. Graham by stipulation. So what is it here? And the only way you can answer that question I think is to look at it from the standpoint of the problem unless thus examined. Mr. Graham had an old spring clamp which is called '811. Working on these plows, for these shanks and he had some problems with it. He had some wear problems with it. He had a rather unusual arrangement in that the shank pivoted about a point on the heel of the clamp rather than around its pivot pin. And also, he didn't have a true fastening means to fasten his shank to his hinge member so that there was a sliding movement as the thing worked. Well, he had two problems of wear, one at the rear where the shank scrubbed on the butt of his clamp and one at the front where it pulled on its spring rod. So, what did he do? He set out to solve that problem, those problems. He turned his hinge member upside down and fastened it together with a bolt at the front and a loop underneath to hold it up at the rear. Now that's what he did and nothing else. You could study this record and you can phrase it any way you want to and that's all you can make of it. He took these old elements which were ready available right there in the art and rearrange them slightly and that's all. Now, then what did that accomplish? Well, first of all let's address ourselves to the obviousness of that questions, of the structure itself aside from what happened to it. Now, if you have a shank which pivots about a point and it's rubbing at that point, what would be the obvious and common sense thing for anybody to do? It would be to put a pivotal bearing there wouldn't it to eliminate the rubbing contact instead of a sliding pivot to have a full pivot, an ordinary full pivot. That's what he did. That's what the art did. That's what we use in all of the art except his own '811 patent. And his other problem was the slipping and sliding of the shank and pulling on his spring rod which caused to wear at the front. But what would be the obvious answer to that if your -- if you have a one spring rod coming through here which carries all this big (Inaudible) to the -- of the shank if it works back and forth and that binds the spring rod so that It can't go up and down as he wants it to, to carry the spring pressure. What would you do? What would anybody do? Fasten them together to take the load off the spring rod. Well now, when he did those two things he accomplished it wear reduction as a relay to his '811 clamp, his old clamp. Yes, he improved his old '811 clamp. He reduced some wear. But, that had been fully accomplished in the Glencoe clamp. Glencoe had a rotating pivot. Glencoe had a hinge member which did exactly that same thing. Glencoe had fastened the shank to the hinge member to take fully load off the spring clamp before Graham did. So, not only did he use the obvious aside from any art, in addition to that, those things were taught in the very art in which he was working. Now, I'm not overlooking what he now asserts in the courthouse as the heart of his inventive concept. I've left that because it must be dealt with and it must be destroyed as the Eighth Circuit destroyed it. He says now and this has never raised or mentioned in the Patent Office. It's not mentioned in the specifications of the patent. It's not mentioned in the (Inaudible) or history or proceedings before the Patent Office. It's not mentioned in the claims but in the courthouse now he says, "Yes, but when I turned the plate and shank upside down that permits my shank to bend down away from the plate in this area where it contacts the plate and that makes a more resilient shock absorbing structure than I had before and consequently that is a new accomplishment. That is a significant consequence which entitles me to a patent." Well in the first place, I think it's rather strange that if that was such an important feature, that it would never have been mentioned at all until it got to the courthouse and you can search the record from front to back and that's -- you will see that its never been mentioned until it got to when it got to the Courthouse and it also strikes me as strange that that could be relied upon as a feature of importance to sustain this patent an accomplishment in advance beyond the expected skill of the art. An unobvious result if you please, or a non-obvious structure if you please, which would entitle him to a patent when his own expert says, “Do you regard the small degree of flex in the in the forward end of the shank that lies between the pivot point and the point of spring attachment to be of any significance or any importance to the functioning of a device such as '798?” Answer: Unless you're approaching the elastic limit I think the flexing will reduce the maximum stress at the point of pivot there where the maximum stress does occur. I think it were reduced that, I don't know how much. Question: Do you think it is a substantial factor, a factor of importance in the functioning of the structure? Answer: Not a great factor, no. And in the Jeffrey case which had been tried sometime earlier a similar testimony was given and is also reported in this record that you consider this portion that you call a resilient action of the shank Mr. Fenton in the forward 8 or 9 inches that's up inside the mounting of the bracket important to the function of the device? Answer: Not to important. It's present but it's not too important. Question: It would function just as well whether that were there or not, wouldn't it? Answer: In this particular case of this device, yes, sir. Question: I think it would essentially, yes. So, this great important thing that's been the advance beyond the art now even it's own expert says it's unimportant. Well now, looking at this device in summation of what was done and what was accomplished. It didn't change the way it plowed. It didn't the way it pivoted except that it pivoted around the bearing instead of a point. It didn't change the action of the shank. It didn't change the plowing result. It didn't change the main body of the clamp. It didn't change the springs. It didn't change anything except the relative position of the shank and the hinge member and the fastening means and that's all. Now, if that be an invention, if that be an advance which any Court will say would entitle a man to a 17-year monopoly then it seems to me that we have gone up long way down the road of destroying any validity of the patent system. Now, let me turn my attention or if I may to the history of this litigation just a bit. Of course, we recognize that we have here former decisions of the Fifth Circuit upholding this patent twice. But I don't' think there can be any doubt whatsoever about the basis of validity in the Fifth Circuit. You can search both opinions in the first of the Jeffrey cases and in Hotchkiss case both of which I have set out the -- in principle part in the brief to find the basis for the holding of validity in the Fifth Circuit and you can come up with only conclusion. And that is that the patent was sustained in the Fifth Circuit because it produced as it thought a more efficient and more economic result. Listen to these words. It still seems to us that it's hybrid type structure combining the wear resisting rotating pivot in part reminiscent of the prior art with a new shank and stirrup arrangements permitting some of the same advantageous flexibility inherent of the old '811 structure reveals sufficient indicia of novelty and invention to justify limited protection. The further rule and this is the only place you can find anything that looks like a rule in that opinion. The further rule along recognized by this Court that an improvement combination is patentable even though its constituent elements are singularly revealed by the prior art where as here it produces an old result in a cheaper and otherwise more advantageous way. And if that weren't enough to establish what the real rule is, look on to the Hotchkiss case which followed some three years later and the Court said this, “It is only because this particular arrangement of these known elements adopted by Graham achieves the result better than the prior art afforded, better than the prior art afforded that Graham was entitled to a patent.” That's the rule in the Fifth Circuit. There was no attempt to follow the statute. There was no attempt to apply the rule --
Potter Stewart: What does the statute say about result one way or the other?
S. Tom Morris: They didn't say anything at all about it.
Potter Stewart: Well, then so --
S. Tom Morris: Well, was there any --
Potter Stewart: -- isn't it quite right that there was no attempt to follow the statute.
S. Tom Morris: Your Honor, was there any --
Potter Stewart: That was (Voice Overlap) -- I'm talking about results so far as the statute goes, isn't that correct, both courts, both the Fifth Circuit and the Eighth Circuit?
S. Tom Morris: I don't quite understand. Well, no, sir. Your Honor, that's not true. As I construe the opinions. In the first place, you will not find any attempt in the Fifth Circuit to apply any standard of the statute or prior cases or anything except its own old standard of a better result or any improved result. Now, let me turn quickly to this problem that you're pointing --
Potter Stewart: As I read what you said for the Fifth Circuit they weren't talking about a new result. They were talking about achieving an old result in a new or more efficient way.
S. Tom Morris: That's exactly what I've said. I believe that's the way I read it and I say that's wrong. Now that doesn't call anybody's test. It doesn't call it a test laid down by this Court or by the statute or any other test. It's the only circuit that I know anything about that says that, "A better result alone is now enough, is enough." It's only Court I know off that says such a rule as that. Now turning to the Eighth Circuit, if I may, I'd like to direct the Court's attention to the square and true and complete holding of the Eighth Circuit and let's not take it the tidbits to find out what the true context is. Here is what the Court said, “Furthermore, even assuming that the trial court's finding of a slight but significant difference in the flexing of the forward portion of the shank, that is not found in the prior art can be construed as a finding of a new result. The Court's further finding, now if the Court followed this, the Court's further finding that patent '798 exhibits invention and would not have been obvious to a person having ordinary skill in the art is clearly erroneous. The alleged patentable difference between the '798 structure and the prior art lies in the arrangement in the '798 structure of the shank below the plate of the pivoted member permitting the shank to flex throughout it's link and particularly permitting the forward portion of the shank to flex downwardly away from the plate theoretically. And listen to this, theoretically, at least, when the plate is below the shank as in the prior art there is a tendency of the shank to bend against the plate and when the plate is above as in '798 there is a tendency of the shank to bend away from the plate. And let me stop there and direct our attention to the question again of obviousness under the statute. If the plate lies underneath the shank in the prior art and the shank bends downwardly against the plate, what will happen if you change the positions and move the plate above retaining a fulcrum point above as is was done. What's going to happen? Which way can it be in? The only way and the obvious way is it will now been away from the plate instead of toward it, is that predictable? Is that the expected? Is that what any high school physic student would say would happen? By any imagination can that be construed as an unexpected structure or an unexpected result an unobvious things? Let's finish then with what the Eighth Circuit said about this fact. But it's this difference, they pointed out the difference in the bending. But is this difference significant enough to support the patent. We think not. Painstaking examination of the entire record including the testimony of the experts convinces us that the changes in the prior art and the '798 involved only the application and mechanical ability. There's no adequate evidentiary support for the Court's findings and going on that says and would have been obvious to a person having ordinary skill in the art. Let me sum up by bringing in some other ancillary things. Frequently, if a case is a closed case the Court's rely upon these make weights, I call them validity crutches in the brief. Such thing as commercial excess -- success, a long felt want, inability of others to solve the problem, immediate solving of the problem by this device, immediate copying and adoption by others, none of which are present in this case. Graham has never manufactured or sold this device at all or regardless of what he says about his merits. And all these years he's never done it. There, the only commercial success was commercial success achieved by Jeffrey Manufacturing Company who are only -- market with their device more than a year prior to the time this patent even issued. There's no finding of any copying in this case by anybody. As a matter of fact the only way that there was a finding of infringement in the trial court was upon adoption of equivalence not because the claim to the patent could be read upon these devices. There's no evidence of any long felt want here when the problem arose. It was solved immediately by some sketching and the filing of a patent application. There's no evidence here of any long experimentation or wrestling with a tough problem that just didn't exist. I say to the Court that this patent represents a derelict which the Eighth Circuit after a full and careful review has said is not entitled to stand. And under the record, the undisputed facts in this case, the achievement of this device if there is any at all is so nominal and so clear and would have been so obvious to even a high school physics student that its simply is not entitled to a statutory monopoly for 17 years or any other years.
Hugo L. Black: May I ask you if the picture of the plow or the equipment any where, I'm not talking about this map, this diagram in its application of a patent?
S. Tom Morris: Your Honor, I think you will find in the record several brochures and so on that are in the Fifth Volume. There are some pictures probably in there although I can't put my hand on any right off the bat.
Hugo L. Black: But now that both of you've argued it, would you mind telling me in in plain Layman's language if you can exactly what the plow was before and what the it became afterwards?
S. Tom Morris: Yes, sir, I certainly can very easily.
Hugo L. Black: Not according to any artistic language used in giving the patent.
S. Tom Morris: Plain and simply as I know how Your Honor. The plow is what's called a chisel plow. It consist of a mobile frame, in other words, a frame mounted wheels drawn by a tractor.
Hugo L. Black: It's always drawn by a tractor?
S. Tom Morris: Always drawn by a tractor in modern times although it could be small enough for horses I suppose but a tractor. It has multiple cross beams to which a multiple ground working spring shanks are attached.
Hugo L. Black: What do you mean by multiple cross beams and (Voice Overlap) --
S. Tom Morris: It has three of them. Generally speaking there is -- the plow is drawn this way by the tractor. It has two or three cross beams or transverse beams, transverse the direction of how this plow travels and on these beams that's the frame of the plow.
Hugo L. Black: That's the frame and all –-
S. Tom Morris: That's --
Hugo L. Black: -- the beams are --
S. Tom Morris: All the beams are mounted that shanks that come back and curve and work the soil.
Hugo L. Black: Are they -- that's what goes in the soil, is that it?
S. Tom Morris: That's a tie --  that's not the precise one Your Honor that's a forerunner.
Speaker: Is this in here?
Speaker: Well, is there -- is there one up in here any way?
S. Tom Morris: Well, I think if you look at page 5 -- 819 you'll see a picture of the Jeffrey Plow which is as substantially similar plow or there's a brochure there showing the arrangements. 818 and 819, Your Honor, there are pictures there. Also 821. So --
Hugo L. Black: And now you call us --
S. Tom Morris: Not the --
Hugo L. Black: You brought us down to where you (Voice Overlap) --
S. Tom Morris: Not a complete -- my definition --
Hugo L. Black: -- (Inaudible) in the -- down underneath in a --
S. Tom Morris: Alright.
Hugo L. Black: -- things that go in the ground.
S. Tom Morris: Now then we --
Hugo L. Black: That's the old-fashioned plow?
S. Tom Morris: That's the old-fashioned plow except the reason this is --
Hugo L. Black: Down there?
S. Tom Morris: Excuse me.
Hugo L. Black: But down where the thing, it goes in the ground.
S. Tom Morris: Oh, that's a -- generally speaking, these plow has used what's called a chisel point and that's where the name chiseling comes from. It's a sharp type of tool that is designed to penetrate the ground and go through and break the hard pan or supposed to. Now that's the ground working element. But the heart of this lawsuit now is not that plow, that's an ancient thing. The heart of this lawsuit is the clamps which attach those ground working elements to the frame.
Hugo L. Black: Well, now you've -- we've got the plow, that's the way it was.
S. Tom Morris: Alright.
Hugo L. Black: And they -- their claim of improvement is that they -- as I understand it, because -- see if I'm wrong and when the old plow would get in a rock or something that's covered, it wouldn't factually, it wouldn't give like it should. Is that the idea, it wouldn't give?
S. Tom Morris: Would pivot, that's correct.
Hugo L. Black: And they wanted to discover some way to make it give and work some way to make it give so that it move over.
S. Tom Morris: Right.
Hugo L. Black: And what's been done here as to --
S. Tom Morris: But Your Honor, let me --
Hugo L. Black: But -- yes?
S. Tom Morris: May I interrupt you because --
Hugo L. Black: Yes.
S. Tom Morris: -- you're leaving out a crucial and important step. This manufacturer devising of a spring clam to do that job that is to let shank pivot and return to action is old. It wasn't done first with Graham in this patent. It was -- has been done for years. It was done in an earlier Graham patent as applied to earlier plows in 1947. It was done by a Jeffrey. It was done by other people. So this patent involves merely an improvement of a prior spring clamp which performed that job.
Hugo L. Black: Well, does it -- make it give that? What does it do Layman's language about it?
S. Tom Morris: I think --
Hugo L. Black: I can't understand it, the --
S. Tom Morris: Your Honor, if you can search this record and find any testimony in the record which will show you anything that it does other than this little reduction and wear and other than this so-called difference in the flexing --
Hugo L. Black: Well, what's the difference in the flexing, is it --
S. Tom Morris: The difference is that it --
Hugo L. Black: What if -- when the farmer gets hold of this, (Voice Overlap)
S. Tom Morris: It doesn't make any difference at all when a farmer gets hold of that, it's immaterial.
Hugo L. Black: What --
S. Tom Morris: The difference is --
Tom C. Clark: Well, he is the one that's doing the plowing.
S. Tom Morris: Sir?
Tom C. Clark: He's the one who's doing the plowing.
S. Tom Morris: Well, --
Speaker: What does he get out of it when he gets this --
S. Tom Morris: Not any.
Speaker: -- new improvement?
S. Tom Morris: Nothing. Not only that, I defy that it even exist beyond such an infinitesimal amount that it's not even measurable, some efforts were made to measure the thing. These shanks swing back 12-13 inches when they're coming clear of those rocks. The flex that they're talking about in the shank, the maximum that anybody has been able to measure it is about 35,000ths of an inch, 35,000ths of an inch.
Hugo L. Black: You mean, it flex to a 35,000ths of an inch difference.
S. Tom Morris: 35,000ths of an inch away from this pivoted member different from what it was before. That's it. A farmer would never know any thing --
Hugo L. Black: Do you say that's all the difference in it?
S. Tom Morris: Your Honor, you can search this record and that's all there is, that's all the trial court found as a basis to support this patent.
Hugo L. Black: Well, now what advantages does the farmer get out of this?
S. Tom Morris: Oh, the advantage and the only advantage is one which is the figment of counsel's imagination and that is --
Hugo L. Black: Of course, he's not a farmer. What I want to know is what the farmer is (Voice Overlap) -- what this farmer is looking at it, reusing it would find, he had a benefit.
S. Tom Morris: He'll find none Your Honor and it's never been proven that there is any by any farmer. There's no farmer anywhere has ever testified that it does anything.
Hugo L. Black: What did the Fifth Circuit says here?
S. Tom Morris: The Fifth Circuit says it reduces wear?
Hugo L. Black: Who wrote that opinion?
S. Tom Morris: I believed Mr. Justice Reed wrote that opinion --
Hugo L. Black: Yes.
S. Tom Morris: -- who brought the first opinions?
Hugo L. Black: Who wrote the second?
S. Tom Morris: You've got me, I don't remember.
Earl Warren: Why does a respondent want to use it if it doesn't function?
S. Tom Morris: Well, that's just -- Your Honor, you're assuming something that hasn't been decided and that is that we want to use it. We say to you that when we came to design our clamp the patent had been issued. We didn't copy that clamp. We deliberately set about to design around that patent. We made a careful search. Everything was done was carefully checked and tested. We studied this patent to determine what its heart was and we avoided that patent. Now, the trial court found that we infringed.
Earl Warren: Now, how -- what --
S. Tom Morris: The Eighth Circuit and reach that point.
Hugo L. Black: Why did the trial court find you infringed and why? And why do you say that's wrong?
S. Tom Morris: Well, Your Honor that's another long, long story.
Hugo L. Black: Well, I don't want to know.
S. Tom Morris: You see --
Hugo L. Black: The claims are too long for me (Voice Overlap)
S. Tom Morris: Well, they're really not. Let me --
Speaker: (Inaudible) in the claim.
S. Tom Morris: So let me call to your attention something that is -- well, this could go forever and I've already used my time but the Court's question goes to the (Voice Overlap) --
Hugo L. Black: Well, I don't want to get a lot of time. I just wanted to see if I can get a picture --
S. Tom Morris: Well, let me read you what the --
Hugo L. Black: -- of the thing and it did and what it didn't do?
S. Tom Morris: Let me read to you what the claim itself says about the relationship of this pivoted member and this shank. And I'm coming down to the element that element, the one element where it would be. Claim one says, means connecting the elongated plate portion that's the hinge member with the shank for maintaining the upper phase of the shank in constant continuous contact with the under phase of said plate portion of the shank attaching members.
Hugo L. Black: Will do what?
S. Tom Morris: For maintaining constant continuous contact with the under phase of said plate portion of the shank attaching member.
Hugo L. Black: So that means all of that, what is -- does that mean fastened it -- to it somewhere?
S. Tom Morris: That's what it means to me Your Honor it says, connect means connecting for a constant, continuous contact.
Tom C. Clark: And that's the bolt we've been hearing about?
S. Tom Morris: That's the bolt and --
Hugo L. Black: What the -- you mean the --
S. Tom Morris: -- the stirrup at the rear through which the shank passes. And yet here that's what the claim says yet the argument is that the secret to it, the heart of the improvement is that it bends away from it. Here it says means maintaining constant, continuous contact. I've more than used my time and I hope I haven't exhausted the Court's patience.
Earl Warren: Mr. Gold.
Orville O. Gold: Mr. Chief Justice, if the court please. I would like to make one comment first. The respondent's attorney has indicated that the respondent didn't care about making this device. They designed around it. The record shows that the respondent was making what was called a pigtail shank type of plow for it had a coil in the shank behind the clamp. Other than that it was a fixed clamp and that is a device that were shown in the record, in the catalogues in the page put out in the first (Inaudible) that they weren't satisfied with that type of device because it wasn't selling.
Hugo L. Black: Wasn't what?
Orville O. Gold: It wasn't selling. The market has gone to Graham and Jeffrey and these other small companies. They sent men out in the field and made surveys. Those surveys are in the record. There were two of them. One start at page 799, the other one start at page 823. Their extensive surveys made at the plows that were in the field. They were familiar with --
Speaker: Who made the surveys?
Orville O. Gold: The surveys -- one was the defendant's Exhibit 30 starting on record page 799.
Hugo L. Black: You said they made the survey, (Inaudible)
Orville O. Gold: The respondents, John Deere. They made a second survey and it started on page 823 of the record. Those were rather extensive surveys Mr. Justice Black. In addition to that they made up a prototype and sent a drawing to that prototype to their patent department and got letters back telling them that their device infringed the '798 patent. So with full knowledge of the patent they still designed one like it. They still wanted to use it. They were found by their own people that they infringed, they went back and changed two little tiny parts by putting a little bit of metal on it, so it would contact the fixed -- the frame instead of the fixed member that was fastened rigidly to the frame just a little bit of point difference in contact. They said we are out of the range of the claims. We're free, we can use the idea. I think that the record clearly indicates that they did want to use this structure. I would like to make one other comment or two if I may. There was a contention that this was something that was brought forth in the courthouse. The patent disclosed the structure. There was no contention any place that it didn't teach how to make it. And I believe that that's all the statute requires us to do in describing an invention we must disclose it so that is sufficient for others to make it. And that was the case here and we feel that you don't necessarily describe all the functions. You certainly don't claim functions. That has been criticized in the past. You claim structure. We did that in this case. Thank you, Your Honors.